DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Notes
The Examiner reached out to Charles N. Ruggiero (Reg. No. 28,468) on 03/10/2021 and 03/16/2021 in which no phone calls were returned to the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-6 and 8-9 objected to because of the following informalities:
Claim 5, claim line 2: replace “a conveyor belt” with – a first conveyor belt—to maintain clarity and consistency.
Claim 6, claim lines 1-2: replace “the conveyor belt” with – the first conveyor belt—to maintain clarity and consistency.
Claim 6, claim line 3: replace “the conveyor belt” with – the first conveyor belt—to maintain clarity and consistency.
Claim 8, claim line 1: replace “another conveyor belt” with – a second conveyor belt—to maintain clarity and consistency.
Claim 8, claim lines 2-3: replace “another conveyor belt” with – a second conveyor belt—to maintain clarity and consistency.
Claim 9, claim line 1: replace “another conveyor belt” with – a second conveyor belt—to maintain clarity and consistency.
Claim 9, claim line 3: replace “another conveyor belt” with – a second conveyor belt—to maintain clarity and consistency.
Appropriate correction is required.

Applicant is advised to check the specification thoroughly for similar changes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the pulling device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pulling device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pulling device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855